Case 1:18-cv-00068 Document 404 Filed on 06/18/19 in TXSD Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

BROWNSVILLE DIVISION
STATE OF TEXAS, et al, §
Plaintiffs, :
VS. § CIVIL ACTION NO. 1:18-CV-68
UNITED STATES OF AMERICA, et al,
Defendants. :

NOTICE OF TELEPHONE HEARING

The Parties in the above styled case are notified that a telephone hearing has been set.
The Hearing is scheduled on Thursday, June 20, 2019 at 1:30 p.m. Instructions for calling are as
follows:

 

Telephone Number: 713-250-5817
Conference ID: 45817#
Conference Password: 13579#
Date: June 18, 2019 David J. Bradley, Clerk of Court

By: R. Hawkins, Case Manager

1/1
